"Assumpsit upon a mere personal contract made during coverture will not lie against a married woman, whether her *Page 140 
husband be joined in the suit or not, unless such contract was made in respect to property held by the wife to her sole and separate use." Carleton v. Haywood, 49 N.H. 314.
"Where a feme-covert, holding property under the act of 1846, signed a promissory note during the coverture, which did not appear to have been given on account of any contract growing out of the property — held, that it could not be recovered." Bailey v. Pearson, 29 N.H. 77. Substantially the same doctrine is held in Eaton v. George, 40 N.H. 258; — see, also, Brown v. Glines, 42 N.H. 160; Eaton v. George, 42 N.H. 375; Ames v. Foster,42 N.H. 381; Shannon v. Canney, 44 N.H. 592; Leach v. Noyes, 45 N.H. 364.
It appears from the cases cited, that, independently of statutory exceptions, it is generally true that a married woman cannot be bound by any contract expressly made by her during her coverture, or implied against her by reason of matters arising during the same time. I see nothing in the facts stated in this agreed case to take it out of the operation of the general rule in the case of Morris v. Palmer, 39 N.H. 123, where it was held that the services and expenses of an attorney employed by a married woman were necessaries; it was also held that the husband, and not the wife, was liable for them. It appears to me, therefore, that according to the agreement there must be judgment of nonsuit.
SMITH, J. At common law the contract of a feme covert, with certain very limited exceptions, was void, and no action could be maintained thereon against her.
Under Gen. Stats., ch. 164, sec. 13, she has the same rights and remedies in relation to any property which she holds in her own right, and may sue and be sued in her own name upon any contract by her made or for any wrong by her done in respect to such property, as if she were unmarried. The statute does not, either in terms or by implication, apply to any contracts made by a married woman, other than those regarding such property. This is well settled in all the cases that have come before the court since the passage of the act of 1846, which was the first departure from the doctrine of the common law in the legislation of this state, — see authorities cited in the defendant's brief. It seems wholly unnecessary to refer to the cases upon this subject in our reports. A single case will suffice; — see Shannon v. Canney, 44 N.H. 592, where it was held that "a married woman is not bound by a promissory note given during coverture, although at the time of her marriage she had, by inheritance, both real and personal estate, unless it be shown that such estate was held to her sole and separate use, and that the promise was made in respect to that estate."
There can be no pretence that the contract made by this defendant with the plaintiff had any reference to or connection with any property held by her in her own right. It follows, therefore, that this action cannot be maintained.
Plaintiff nonsuit. *Page 141